Citation Nr: 1110013	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-38 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for post-traumatic stress disorder (PTSD).



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The Veteran served on active duty from August 1965 to May 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted the Veteran's claim for service connection for PTSD, and assigned a 30 percent evaluation for it.  The Veteran has disagreed with the assigned rating.


FINDING OF FACT

The Veteran's PTSD is manifested by occasional passive suicidal ideation, without a plan and there is reduced reliability and productivity.  There is no evidence of gross impairment of thought processes or grossly inappropriate behavior.  He has largely been employed during the appeal period.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the criteria for an initial evaluation of 50 percent, but no more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in an August 2007 letter, issued prior to the rating decision on appeal, the VA provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, to include what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter also advised the Veteran how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

In any event, the increased rating claim arises from the initial award of service connection for PTSD.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2010).  Thus, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include private and VA medical records, a VA examination reports and statements from the Veteran, his spouse and sister.  

As discussed above, the appellant was notified and aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by responding to notices, submitting evidence, and providing argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson, 12 Vet. App. 119; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

A 100 percent evaluation is warranted for PTSD with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 50 percent evaluation is warranted if there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 30 percent evidence is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

One factor which may be considered is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job), while a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See DSM-IV.  The Board is cognizant that a GAF score is not determinative by itself.

The issue before the Board is whether a rating in excess of 30 percent is warranted for PTSD.  The record shows the Veteran was first seen by a private physician in October 2007.  At that time, his affect was very constricted and his mood was depressed and very anxious.  He was tearful and crying during the interview, and he appeared to be stressed out with the subject.  His thought processes were within normal limits.  The Veteran denied suicidal or homicidal ideation.  There was no evidence of any psychosis or delusions.  He was alert and oriented.  His insight and judgment were very good.  The diagnoses were PTSD, chronic, and major depressive disorder, moderate, without psychotic features.  The Global Assessment of Functioning score was 39.  The examiner prescribed medication.  He commented that the Veteran was very depressed.  He opined that the Veteran's symptoms were severe enough and affected his ability to maintain good social and work relationships, and he concluded the symptoms significantly affected his ability to function.

VA outpatient treatment records dated in 2007 and 2008 have been associated with the claims folder.  When he was seen in October 2007, the Veteran reported nightmares of incidents in Vietnam approximately once a month.  He denied daytime flashbacks and hyperarousal symptoms, but endorsed avoidance symptoms.  He denied audio and visual hallucinations, paranoia and suicidal ideation.  On mental status evaluation, he was dressed neatly and had good hygiene.  His speech was of a normal rate and tone.  His mood was "ok" and his affect was restricted and blunted.  His thought processes were linear and logical, and there was no looseness of associations or flight of ideas.  He had no delusions.  The Veteran was fully oriented.  His insight and judgment were fair to good.  The diagnoses were depression, not otherwise specified; RO major depressive disorder; alcohol dependence; anxiety, not otherwise specified; rule out PTSD; and rule out panic.  A Global Assessment of Functioning score of 65 was assigned.  The Veteran was seen the following month and endorsed passive suicidal ideation and feelings of hopelessness.  

In December 2007, the Veteran had great difficulty in discussing his experiences in service, and cried when doing so.  He reported intrusive and distressing memories of Vietnam at least one to two times a week.  He stated he attempted to cope by isolating himself or staying busy.  The Veteran also related he had flashbacks once or twice a week.  He said he was distant from most people and endorsed hyperarousal symptoms.  He described difficulty with anger and indicated he had severe concentration difficulties.  On mental status evaluation, the Veteran was casually dressed and appropriately groomed.  There was no evidence of thought disorder or psychosis.  His mood appeared anxious and dysthymic.  He became highly distressed while discussing his traumatic experiences and began crying.  He claimed he had passive suicidal ideation.  The diagnoses were PTSD, severe and major depressive disorder, moderate.  A Global Assessment of Functioning score of 35 was assigned.  

In October 2008, the Veteran related his medications had been increased by his private physician earlier that year, and that his mood, nightmares and irritability had improved, but were still not resolved.  He continued to have nightmares and occasional outbursts of anger.  A mental status evaluation disclosed he was neatly groomed and cooperative.  His affect was constricted and his mood was described as "so-so."  His thought processes were goal-directed.  He had no audio and visual hallucinations or delusions.  He reported occasional suicidal ideation, with no intent or plan.  He had no homicidal ideation.  His insight and judgment were fair.  The diagnosis was PTSD, and a Global Assessment of Functioning score of 60 was assigned.

The Veteran was afforded a VA psychiatric examination in December 2008.  He related he felt his anger was under better control and his sleep was somewhat better.  He reported problems with his temper.  He said he tended to not associate with people, and his only relationships were work-related.  On mental status evaluation, the Veteran was clean, but his clothes were disheveled.  He was lethargic, fatigued and tense.  His speech was hesitant, and he was cooperative, but guarded.  His affect was constricted.  His mood was hopeless, depressed and dysphoric.  The Veteran's thought process was unremarkable, and he had a paucity of ideas.  He had no delusions.  He asserted he woke up with flashbacks several times each night and that he had trouble getting to sleep.  It was indicated he checked doors a lot and he did not like people to be around him.  He denied panic attacks.  He maintained he had suicidal thoughts about once a month, but he did not have a plan.  His impulse control was fair.  He was able to maintain personal hygiene.  Both recent and immediate memory were mildly impaired.  

It was noted the Veteran was a supervisor of a group home owned by his wife.  He described decreased concentration, increased absenteeism and poor social interaction.  The diagnoses were PTSD, dysthymia and alcohol abuse.  The Global Assessment of Functioning score was 55.  The examiner reported the Veteran had moderate difficulties in social, occupational and family functioning.  

Additional records from the Veteran's private psychiatrist are of record.  It was reported in March 2008 that the Veteran continued to have flashbacks and nightmares.  His affect was dull and constricted.  He denied audio and visual hallucinations and suicidal or homicidal ideation.  The Veteran's spouse described him as being withdrawn in June 2008.  His medications were changed.  It was noted he did not socialize much in October 2008.  His affect was again said to be dull and constricted.  The Veteran asserted he was doing better in March 2009.  He did not often have nightmares and flashbacks.  It was noted he had been working.  He denied audio and visual hallucinations and suicidal ideation.  He was noted to be disheveled and unkempt.  His affect was dull.

Based on the findings summarized above, the Board finds that a 50 percent evaluation is warranted for PTSD.  The Board acknowledges there has been a wide discrepancy in the Global Assessment of Functioning scores that have been assigned.  The Board points out the Veteran apparently first reported suicidal ideation at a VA outpatient clinic in November 2007.  He has continued to report passive suicidal ideations, but without a plan, on various visits to the VA.  He has acknowledged have problems with impulse control.  It was noted in December 2007 he had recently slapped an employee who had allegedly been disrespectful towards him.  In addition, the Board observes that his attire has been described as disheveled, although he was able to maintain personal hygiene.  It is noted that he has been employed most of the appeal period, and he has missed some time from work.  Under the circumstance, the Board finds that the Veteran's PTSD more nearly approximates the criteria for a 50 percent rating.  See 38 C.F.R. § 4.7 (2010).  

There is no basis, however, on which a higher evaluation may be assigned.  The Veteran has reported some suicidal ideas, but always without a plan, but has not evidenced illogical speech, near continuous panic or depression or other symptoms of the 70 percent rating.  The Board notes the Veteran does not have any delusions or hallucinations, nor has he exhibited grossly inappropriate behavior.  He remains able to perform activities of daily living.  The Board concludes, accordingly, that a 50 percent rating, but no higher, is appropriate for the Veteran's PTSD.

The Board has also considered whether the Veteran's service-connected PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provides for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.


ORDER

An increased initial rating of 50 percent, but no more, for PTSD is granted, subject to the governing law and regulations pertaining to the payment of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


